Citation Nr: 1332548	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Diasbled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's request to reopen a previously denied claim for service connection for hypertension.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  See November 2008 VA Form 21-22.  In an October 2011 VA Form 21-22, he appointed the Texas Veterans Commission (TVC) as his representative, thereby revoking the November 2008 power of attorney.  In August 2013, DAV submitted an informal hearing presentation.  However, a correspondence dated in September 2013 indicates that the Veteran is no longer represented by DAV.  Thus, the Board finds that TVC is the Veteran's current representative.

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied entitlement to service connection for hypertension; the Veteran did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the RO's January 2007 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.





CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the RO's January 2007 decision, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Veteran is seeking to reopen a previously denied service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

The RO originally denied service connection for hypertension in January 2007 on the basis that (1) the STRs did not show treatment or diagnosis of any such condition, and (2) the evidence of record did not show that the Veteran's hypertension manifested to a degree of 10 percent or more within one year of separation from service.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In reaching the conclusion that the January 2007 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki.  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of service connection for hypertension was received between the January 2007 RO decision and the 2008 claim.  Thus, the January 2007 RO decision is final. 

The evidence of record at the time of the January 2007 RO decision included STRs; a February 2004 pre-discharge VA examination report (without opinion); post-service treatment records; and the Veteran's January 2007 statement wherein he alleged that service connection was warranted on a presumptive basis.

In November 2008, the Veteran filed a claim to reopen entitlement to service connection for hypertension.  In support of his claim, he submitted statements wherein he stated that he had instances of elevated blood pressure while in service and was "under surveillance" for this condition.  See September 2009 NOD; March 2010 Statement.  In addition, the Veteran's representative has noted that the Veteran was treated for angina within 18 months of discharge.  The Board notes that STRs contain elevated blood pressure readings dated May 1983 and July 2000.  A January 2004 retirement examination report shows that the Veteran's blood pressure was 132/90; a five-day blood pressure check contained blood pressure readings of 119-137/70-90.  Furthermore, a February 2004 pre-discharge VA examination report shows that the Veteran's blood pressure was 132/90, 128/88, and 128/86.  There is no diagnosis of hypertension.  The Veteran also submitted post-service treatment records, which show that he was treated for chest pain 12 months after discharge.  His blood pressure in August 2004 was 140/84; the clinician suggested that the Veteran continue to check his blood pressure at home and stated that hypertension needed to be ruled out.  The Veteran had another five-day blood pressure check in October 2005, but was not diagnosed with hypertension until July 2006.

The Veteran's and his representative's statements are new, as they did not exist at the time of the January 2007 determination.  Furthermore, they are material because they relate to unestablished facts necessary to substantiate the Veteran's service connection claim and also require consideration of a new theory of entitlement to service connection for hypertension (i.e., entitlement to service connection on a direct basis).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds the additional evidence received since the January 2007 decision to be both new and material.  Thus, the claim of service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  To this extent, the appeal is allowed.




REMAND

The Board notes that while the Veteran was afforded a VA examination in connection with his claim of service connection for hypertension, the VA examiner did not provide a nexus opinion.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Thus, the Board finds that on remand, the hypertension claim must be remanded in order for the AOJ to request from the examiner who performed the April 2009  examination an addendum to that examination report, wherein the examiner should provide an opinion that addresses the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA examiner who examined the Veteran in April 2009 in connection with his claim of service connection for hypertension and obtain an addendum to his examination report that contains an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension either (a) had its clinical onset in service or is otherwise related to active duty, or (b) manifested to a compensable degree (hypertension is assigned a 10 percent rating when diastolic blood pressure readings are predominantly 100 or more, or; systolic blood pressure readings are predominantly 160 or more, or; with a history of diastolic blood pressure readings predominantly 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 (2013)) within one year of discharge from service.  In answering this question, the examiner should address the elevated blood pressure readings during service, the January 2004 retirement examination, the February 2004 pre-discharge VA examination report, and the October 2005 treatment records.

(If the April 2009 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the question posed above.) 

Rationale should be provided for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


